Citation Nr: 1544811	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-22 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-connected bilateral hearing loss disability. 

2.   Entitlement to service connection for chronic fatigue syndrome, to include as a manifestation of an undiagnosed, chronic multi-symptom illness or a manifestation of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as a manifestation of an undiagnosed, chronic multi-symptom illness or a manifestation of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

4.  Entitlement to service connection for muscle aches, to include as a manifestation of an undiagnosed, chronic multi-symptom illness or a manifestation of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

5.  Entitlement to service connection for sleep apnea. 
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to February 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement service connection for muscle aches, chronic fatigue syndrome, IBS, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At the June 2015 Board hearing, the Veteran withdrew his appeal pertaining to the claim of entitlement to a compensable evaluation for the service-connected bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim of entitlement to a compensable evaluation for the service-connected bilateral hearing loss disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the June 2015 Board hearing, the Veteran withdrew his appeal pertaining to the claim of entitlement to a compensable evaluation for the service-connected bilateral hearing loss disability.  Hence, there remains no allegation of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

Entitlement to a compensable evaluation for the service-connected bilateral hearing loss disability is dismissed. 

REMAND

In May 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed service-connected disabilities.  The VA examiner opined that a diagnosable but medically unexplained chronic multisystem illness of unknown etiology (chronic fatigue syndrome, fibromyalgia, IBS) was not related to specific exposure events experienced by the Veteran during service in Southwest Asia.  The VA examiner did not diagnosis the Veteran with IBS.  In July 2015, Dr. A. S. wrote that the Veteran had established care for IBS, myalgias, hypertension, hyperlipidemia, obstructive sleep apnea and fatigue a week prior.  She opined that the claimed conditions of IBS and myalgias were at least as likely as not caused or at a minimum aggravated by service.  The Board finds that these opinions are inadequate as they are conclusory and not supported by sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, a new VA examination is necessary to reconcile the conflicting medical evidence of record. 

With regard to the Veteran's claimed sleep apnea, the May 2010 VA examiner opined that sleep apnea was not caused by or the result of activities during service.  He elaborated that the Veteran had no documentation of sleep apnea during service and was not diagnosed for many years following his separation from service.  In the August 2012 VA Form 9, following the examination, the Veteran wrote that his girlfriend told him that he snored loudly after he returned from his deployment.  She also told him that he did not snore prior to his deployment.  Therefore, a remand is necessary to obtain a VA medical opinion to consider the lay evidence that was not available at the time of the Veteran's VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in connection with the claims of service connection for chronic fatigue syndrome, IBS, and muscle aches.  
    
The examiner shall then examine the Veteran and provide a description of the nature and extent of symptoms related to chronic fatigue syndrome, IBS, and muscle aches, and provide a diagnosis, if any, of such a disorder manifested by the Veteran. 
    
If a diagnosis is made, then the examiner shall provide an opinion whether it is at least as likely as not that the diagnosed disorder(s) was/were incurred during or aggravated by the Veteran's active military duty.
    
If no diagnosis can be made, then the examiner shall provide an opinion regarding whether it is at least as likely as not that the Veteran manifests signs and symptoms of any undiagnosed illness, primarily manifested by chronic fatigue syndrome, IBS, and muscle aches.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea was incurred during active service.  

In rendering the opinion, the examiner is asked to consider the statement provided in the August 2012 VA Form 9 regarding the onset of the Veteran's snoring following his deployment during the Persian Gulf War. 

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


